DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the 
first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/28/2021 has been entered.

Status of Claims
Claims 1-19 and 21 are pending.  Claims 1, 6, 8, 12, 13, and 19 have been amended.  Claim 20 has been canceled.  

Response to Arguments
Applicant’s arguments filed 03/11/2021, have been fully considered, but upon further consideration are now moot due to a new ground(s) of rejection is made over Lee KR 20190026244 and in view of Park US 20170331334.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 2, 4-11 and 21 rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20190026244 and in view of Park US 20170331334.

Regarding claim 1, Lee teaches:
a coil; (Fig 4 #423)
wireless power transmitting circuitry coupled to the coil and configured to transmit wireless power signals with the coil; (Fig 4 #411; Par 0106 “The DC / DC converting unit 411 may convert DC power supplied from the power supply unit 100 into DC power having a specific intensity” and Par 0114 “The transmit coil 423 may include at least one transmit coil and may transmit the AC power signal received from the selector 422 to the receiver via a corresponding transmit coil.”)
impulse response measurement circuitry coupled to the coil; (measure current of sensing signal. Fig 4 #450; Par 0021 “determining whether the first state is a state includes transmitting a first sensing signal to the wireless power receiver; Measuring an internal current”  and Par 0108 “he current sensor 450 can measure the coil current inputted to the transmission coil 423”)
control circuitry (Fig 4 #440) configured to: 
(Fig 7A #S703) at a first maximum power level to the coil;  (Par 0129 “the wireless power transmitter may transmit the first sensing signal in the power transmitting unit 420 when the power converting unit 410 provides the first driving voltage. For example, the first driving voltage may be 3V to 4V.”)
measure an impulse response of the coil with the impulse response measurement circuitry; (measuring current is measuring impulse response. Fig 7A #S705; Par 0141 “determining whether the measured internal current value is greater than or equal to a first reference current value (S705). The first reference current may be a reference current flowing internally when transmitting the first sensing signal when the foreign matter is in a first state in which the foreign matter is present in the charging region”)
detect whether a metal foreign object is present on the charging surface based on the measured impulse response; (from current measured being the impulse response. Fig 7 #S706; Par 0142 “determining the first state if the measured internal current value is equal to or greater than the first reference current value. That is, the wireless power transmitter can determine whether a foreign substance exists in the charging area based on the internal current value.”)
control the wireless power transmitting circuitry to supply a second object detection ping signal (a second object detection ping signal noted as first sensing signal. Fig 7A # S703 to Fig 7B #S710; Par 0161 “the wireless power transmitter may include a step S809 of operating with a second driving voltage when the first state is determined. In this case, the wireless power transmitter may generate a second sensing signal or the like based on the second driving voltage.”) at a second maximum power level to the coil (Par 0129 “The second drive voltage may be less intense than the first drive voltage. The wireless power transmitter may transmit the second sensing signal at the power transmitting unit 420 when the power converting unit 410 provides the second driving voltage. For example, the second driving voltage may be 0.5V to 1.5V.”) in response to detecting that the metal foreign object is present on the charging surface, (second signal is transmitted after first state wherein it is determined that a foreign matter exists. Par 0129 “The first state is a state in which foreign matter exists in the charging region”)
wherein the second maximum power level is different from the first maximum power level. (power of voltages are 3-4 volts and .5 -1.5 volts that are different. see Par 0129 “the wireless power transmitter may transmit the first sensing signal in the power transmitting unit 420 when the power converting unit 410 provides the first driving voltage. For example, the first driving voltage may be 3V to 4V.” and Par 0129 “The second drive voltage may be less intense than the first drive voltage. The wireless power transmitter may transmit the second sensing signal at the power transmitting unit 420 when the power converting unit 410 provides the second driving voltage. For example, the second driving voltage may be 0.5V to 1.5V.”)

Lee does not explicitly teach:
to detect an inductive coil is present on the charging surface using the measured impulse response;
Park teaches:
(Fig 6 ping; Par 0067 “the wireless power transmitting apparatus continuously outputs the ping signals (S530), and detects the wireless power receiving apparatus (S540). The wireless power transmitting apparatus can detect the wireless power receiving apparatus by sensing the input current for the ping signal.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee to further include to detect an inductive coil is present on the charging surface using the measured impulse response taught by Park for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

Regarding claim 2, Lee teaches:
the second maximum power level is less than the first maximum power level.   (Second sensing signal is .5 -1.5 volts which is less than 3-4 volts of the first sensing signal. Par 0129)

Regarding claim 4, Lee teaches:
measure an additional impulse response of the coil using the impulse response measurement circuitry (Fig 7B S712 measures additional responses when looping from S712 to S710), 
wherein the additional impulse response is generated on the coil in response to the second object detection ping signal (Fig 7B additional impulse response form loop through S710 transmit second detection signal”); and 
determine whether the metal foreign object has moved away from the coil based on the additional impulse response (Fig 7B when determining second state determining removal of metal object occurring as a result of measurement Par 0129 “The second state may be a state in which no foreign object or wireless power receiver is present in the charging region”).  

Regarding claim 5, Lee teaches:
control the wireless power transmitting circuitry to supply the second object detection ping signal to the coil at the first maximum power level in response to detecting that no metal foreign objects overlapping the coil are present on the charging surface. (Fig 7A second object detection ping at the first maximum power level when first detection signal continues through loop from S705 back to S703 for a second time keeping the second time of the sensing signal at the first maximum power level) 

    Regarding claim 6, 
Lee does not explicitly teach:
control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface  
Park teaches:
control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface.   (Par 0022 “outputting a ping signal periodically for sensing a wireless power receiving apparatus” …. “when the wireless power receiving apparatus is detected, performing a configuration for transferring power to the wireless power receiving apparatus; and transferring power to the wireless power receiving apparatus.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee to further include to control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface taught by Park for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

  Regarding claim 7, Lee teaches:
wherein the control circuitry is further configured to determine whether the inductive coil is associated with the wireless power receiving device by transmitting wireless data using the coil.  (Par 0144 “The wireless power transmitter may determine whether a response signal is received from the wireless power receiver in response to the first sensing signal. The response signal may be a signal strength packet including a signal strength value indicating the coupling state of the wireless power receiver.”)

Regarding claim 8, Lee teaches:
enable the coil to transmit the wireless power signals in response to determining that the inductive coil is associated with the wireless power receiving device. (Fig 8 #S811 to S814; Par 0157 “When the wireless power transmitter receives the response signal after the entry into the ping stage, the wireless power transmitter can determine that the wireless power receiver exists in the third state (S813). The wireless power transmitter can proceed with wireless charging if it is determined that the wireless power transmitter is in the third state (S814).”)

  Regarding claim 9, Lee teaches:
control the wireless power transmitting circuitry to supply a third ping signal to the coil at the first maximum power level after enabling the coil to transmit the wireless power signals.   (Fig 3 #370 occurring after power transfer wherein transmitter and device communicate with signals noted as third ping signal)

  Regarding claim 10, Lee teaches:
control the wireless power transmitting circuitry to supply a third ping signal to the coil at the first maximum power level in response to determining that the inductive coil is not associated with the wireless power receiving device.  
 (Fig 3 #S304 and Fig 7A first and second loop creating first and second ping signals at a first power level third ping is created when system returns to detection after no power transfer contract noted as not associated is received see Par 0089 “In the identifying and configuring step 330, the transmitter determines whether a packet is received or unexpected, a desired packet is received for a predefined period of time (time out), a packet transmission error (transmission error) (No power transfer contract), the process can be shifted to the selection step 310 (S304).”)

  Regarding claim 11, Lee teaches:
 (Par 0086 “The quality factor and / or inductance may be used in future negotiation step 340 to determine whether a foreign object is present.”)

Regarding claim 21, Lee teaches:
the control circuitry is configured to transmit wireless communication signals with the coil (communicating through coils. Fig 3 #117,127; Par 0091 “the wireless power transmitter sequentially transmits predetermined detection signals 117 and 127” and Par 0099 “detects an object in the ping phase 420, it activates the receiver and transmits a digital ping to identify whether the receiver is a WPC standard-compatible receiver.”); and 
the first and second object detection ping signals are different than the wireless communication signals.   (first driving voltage and second driving voltage are different making the first and second object detection ping signals different Par 0129 “The second drive voltage may be less intense than the first drive voltage.”)

Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20190026244 and in view of Park US 20170331334 and further in view of Kim et al. US 2018/0152051.

Regarding claim 3, Lee teaches:
(Fig 4 #421; Par 0112 “The driving unit 421 may generate an AC power signal having an AC component having a specific frequency inserted into the DC power signal output from the power converting unit 410 and transmit the AC power signal to the transmitting coil 423.” and Par 0106 “The DC / DC converting unit 411 may convert DC power supplied from the power supply unit 100 into DC power having a specific intensity” and Par 0114 “The transmit coil 423 may include at least one transmit coil and may transmit the AC power signal received from the selector 422 to the receiver via a corresponding transmit coil.”), 
wherein the control circuitry is further configured to control the wireless power transmitting circuitry to supply the first object detection ping signal to the coil by providing a control signal to the inverter ((Par 0115 “The modulator 431 may modulate the control signal generated by the controller 440 and transmit the modulated control signal to the driver 421.” and Par 0129 “the wireless power transmitter may transmit the first sensing signal in the power transmitting unit 420 when the power converting unit 410 provides the first driving voltage. and Par 115 “The modulator 431 modulates the control signal generated by the controller 440 and transmits the modulated signal to the driver 421.” and Par 0112 “The driving unit 421 may generate an AC power signal having an AC component having a specific frequency inserted into the DC power signal output from the power converting unit 410 and transmit the AC power signal to the transmitting coil 423.”), and 
wherein the control circuitry is further configured to control the wireless power transmitting circuitry to supply the second object detection ping signal to the coil by providing the control signal to the inverter (the second control signals are the control signal for the second sensing coil. Par 0115 “The modulator 431 may modulate the control signal generated by the controller 440 and transmit the modulated control signal to the driver 421.”).  
Even though Lee teaches:
to control the wireless power transmitting circuitry to supply the first object detection ping signal to the coil by providing a control signal to the inverter and to control the wireless power transmitting circuitry to supply the second object detection ping signal to the coil by providing the control signal to the inverter as noted above. 
Lee does not explicitly teach:
providing a control signal to the inverter using a first duty cycle and
providing the control signal to the inverter using a second duty cycle that is lower than the first duty cycle.
Kim teaches:
providing a control signal to the inverter using a first duty cycle (first duty cycle is an increased duty cycle that will increase output of the inverter as noted in Par 0254 “the inverter duty cycle is adjusted by adjusting phases of the third control signal con3 and the fourth control signal con4, the inverter duty cycle may also be adjusted by adjusting duty cycles of the third control signal con3 and the fourth control signal con4. In addition, although not illustrated, by further increasing the operating duty cycle as compared with that illustrated in FIG. 26, the amplitude of the output voltage Vac of the converter may be increased to increase an amount of power output to the resonator, thereby increasing an amount of power received”) and
 (the second duty cycle is the decreased duty cycle that decrease output of inverter wherein a decreased duty cycle is lower than an increased duty cycle as noted in Par 0248 “when the inverter duty cycle is decreased, as a result, an amount of power applied to an resonator 124, 125, 128, 129-1 or 129-2 of FIG. 11, 12, 15 or 16 is decreased, and thus, the amount of power received by the wireless power receiver is also reduced”).  (providing control signals provided from controller. Fig 11 #114; Par 0252 “the controller adjusting the inverter duty cycle”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify providing control signal based on higher and lower voltages as noted above taught by Lee to use a first duty cycle and a second duty cycle that is lower than the first duty cycle taught by Kim for the purpose of purpose of increasing and decreasing output of the inverter (Refer to Par 00248 and 0254) and also since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).

Claims 12-14 and 17 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2017209381 in view of Park US 20170331334. Jung US 2019/0148987 is used for translation.

Regarding claim 12, Jung teaches:
(Fig 3 #111)
wireless power transmitting circuitry coupled to the coil and configured to transmit wireless charging signals with the coil; (Fig 3 #120 Fig 16 1600; Par 0091 “the wireless power transmitter may be equipped with three transmission coils 111, 112, and 113. Each transmission coil may have a region partially overlapping the other transmission coils, and the wireless power transmitter sequentially transmits predetermined detection signals 117 and 127, for example, digital ping signals,”)
impulse response measurement circuitry (Fig 16 #1620) coupled to the coil; (to detect coil is coupled to circuitry. Par 0033 “an object detection unit configured to measure an amount of change in current of the first detection signal 117 and 127, for example, digital ping signals”)
control circuitry (Fig 16 #1690) configured to: 
transmit wireless communication signals with the coil; (communicating through coils. Fig 3 #117,127; Par 0091 “the wireless power transmitter sequentially transmits predetermined detection signals 117 and 127” and Par 0099 “detects an object in the ping phase 420, it activates the receiver and transmits a digital ping to identify whether the receiver is a WPC standard-compatible receiver.”)
control the wireless power transmitting circuitry to supply impulse signals (Par 0020 “a first detection signal”) at a first maximum power level to the coil (first detection signal is the short beacon signal and will have a power level noted as a current intensity. Par 0045 “the first detection signal may be a short beacon signal” Par 0155 “the current intensity of the short beacon”), (transmitting of impulse signal noted as first detection signal. Par 0020 “transmitting a first detection signal”)
(Par 0108 “may transmit an analog ping very short pulse, and detect, based on the change in current of the transmission coil,”)
gather measurements of the analog impulse responses on the coil with the impulse response measurement circuitry (Par 0108 “the transmitter may transmit an analog ping very short pulse, and detect, based on the change in current of the transmission coil, whether an object is present in the active area of the interface surface, for example, the charging bed.” and Par 0284 “the object detection unit 1620 may compare the amount of change in current P value measured for the analog ping signal transmitted through the power transmission unit 1650 with a predetermined allowable value gap_value”); 
determine whether the gathered measurements have changed over time (comparing to determine a change Par 0284 “the object detection unit 1620 may compare the amount of change in current P value measured for the analog ping signal transmitted through the power transmission unit 1650 with a predetermined allowable value gap_value” ) over time (signal over time. Fig 12 Par 0237 “the transmission period of the short beacon signal in the initial beacon signal transmission procedure”);
wherein the second maximum power level is greater than the first maximum power level (Fig 8 #long vs short beacon; Par 0155 “The current intensity of each long beacon may be stronger than the current intensity of the short beacon.”),
(Fig 13 #short and long beacon signals different from power transfer state noted as charging signals); and 
gather an additional measurement of the additional analog impulse response on the coil.  

Jung does not explicitly teach:
wherein the additional impulse signal generates an additional analog impulse response on the coil, and gather an additional measurement of the additional analog impulse response on the coil.  
Park teaches:
wherein the additional impulse signal generates an additional analog impulse response on the coil, and gather an additional measurement of the additional analog impulse response on the coil.   (additional ping signal are counted to determine object. Fig 6 #S500 S530 and Fig 7 S600 to S630)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung to further include the additional impulse signal generates an additional analog impulse response on the coil, and gather an additional measurement of the additional analog impulse response on the coil taught by Park for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

  Regarding claim 13, Jung does not explicitly teach:

Park teaches:
wherein the control circuitry is further configured to: characterize an environment on the charging surface based on the gathered additional.  (additional ping signal are counted to determine object. Fig 6 #S500 S530 and Fig 7 S600 to S630)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung to further include characterize an environment on the charging surface based on the gathered additional taught by Park  for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

Regarding claim 14, Jung does not explicitly teach:
wherein the control circuitry is further configured to: detect whether an inductive coil is present on the charging surface based on the gathered additional measurement; and control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface.  
Park teaches:
to detect whether an inductive coil is present on the charging surface based on the gathered additional measurement; and control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface (Par 0022 “outputting a ping signal periodically for sensing a wireless power receiving apparatus” …. “when the wireless power receiving apparatus is detected, performing a configuration for transferring power to the wireless power receiving apparatus; and transferring power to the wireless power receiving apparatus.”).
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Jung to further include to detect whether an inductive coil is present on the charging surface based on the gathered additional measurement; and control the wireless power transmitting circuitry to determine whether the inductive coil is associated with the wireless power receiving device in response to detecting that the inductive coil is present on the charging surface taught by Park for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

Regarding claim 17, Jung teaches:
wherein the coil comprises one of a plurality of coils arranged in an array adjacent to the charging surface.   (Fig 3 #111,112,113)

Claims 15, 16 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Jung WO 2017209381 in view of Park US 20170331334 and in further view of Lee KR 20190026244. Jung US 2019/0148987 is used for translation.

  Regarding claim 15, Jung does not explicitly teach:

Lee teaches:
wherein the control circuitry is further configured to determine whether the inductive coil is associated with the wireless power receiving device by transmitting wireless data using the coil. (Par 0157 “When the wireless power transmitter receives the response signal after the entry into the ping stage, the wireless power transmitter can determine that the wireless power receiver exists in the third state (S813). The wireless power transmitter can proceed with wireless charging if it is determined that the wireless power transmitter is in the third state (S814).”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control circuitry taught by Jung to have control taught by Lee for the purpose of better eliminating noise from foreign object. (Refer to Par 0012)


  Regarding claim 16, Jung does not explicitly teach:
wherein the control circuitry is further configured to: 
enable the coil to transmit the wireless charging signals in response to determining that the inductive coil is associated with the wireless power receiving device; and 

Lee teaches:
enable the coil to transmit the wireless power signals in response to determining that the inductive coil is associated with the wireless power receiving device. (Fig 8 #S811 to S814; Par 0157 “When the wireless power transmitter receives the response signal after the entry into the ping stage, the wireless power transmitter can determine that the wireless power receiver exists in the third state (S813). The wireless power transmitter can proceed with wireless charging if it is determined that the wireless power transmitter is in the third state (S814).”)
control the wireless power transmitting circuitry to supply a third ping signal to the coil at the first maximum power level after enabling the coil to transmit the wireless power signals.   (Fig 3 #370 occurring after power transfer wherein transmitter and device communicate with signals noted as third ping signal)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify control circuitry taught by Jung to have control taught by Lee for the purpose of better eliminating noise from foreign object. (Refer to Par 0012)

  Regarding claim 18, Jung does not explicitly teach:
wherein the gathered measurements comprise a measurement selected from the group consisting of: 

Lee teaches:
wherein the gathered measurements comprise a measurement selected from the group consisting of: 
an inductance measurement, a frequency measurement, and a Q factor measurement.  Par 0086 “The quality factor and / or inductance may be used in future negotiation step 340 to determine whether a foreign object is present.”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify measurements taught by Jung to have measurements taught by Lee for the purpose of better eliminating noise from foreign object. (Refer to Par 0012)



Claim 19 rejected under 35 U.S.C. 103 as being unpatentable over Lee KR 20190026244 and in view of Park US 20170331334 and further in view of Kim et al. US 2018/0152051.

Regarding claim 19, Lee teaches:
a coil; (Fig 4 #423)
inverter circuitry coupled to the coil and configured to transmit the wireless charging signals with the coil; (Fig 4 #421; Par 0112 “The driving unit 421 may generate an AC power signal having an AC component having a specific frequency inserted into the DC power signal output from the power converting unit 410 and transmit the AC power signal to the transmitting coil 423.” and Par 0106 “The DC / DC converting unit 411 may convert DC power supplied from the power supply unit 100 into DC power having a specific intensity” and Par 0114 “The transmit coil 423 may include at least one transmit coil and may transmit the AC power signal received from the selector 422 to the receiver via a corresponding transmit coil.”)

impulse response measurement circuitry coupled to the coil (measure current of sensing signal. Fig 4 #450; Par 0021 “determining whether the first state is a state includes transmitting a first sensing signal to the wireless power receiver; Measuring an internal current”  and Par 0108 “he current sensor 450 can measure the coil current inputted to the transmission coil 423”); and 
control circuitry (Fig 4 #440) configured to: 
provide a first control signal to the inverter circuitry (Par 0115 “The modulator 431 may modulate the control signal generated by the controller 440 and transmit the modulated control signal to the driver 421.”), 
wherein the first control signal controls the inverter circuitry to supply a first object detection signal (Fig 7A #S703) to the coil (Par 0129 “the wireless power transmitter may transmit the first sensing signal in the power transmitting unit 420 when the power converting unit 410 provides the first driving voltage. and Par 115 “The modulator 431 modulates the control signal generated by the controller 440 and transmits the modulated signal to the driver 421.” and Par 0112 “The driving unit 421 may generate an AC power signal having an AC component having a specific frequency inserted into the DC power signal output from the power converting unit 410 and transmit the AC power signal to the transmitting coil 423.”); 
measure a response of the coil to the first object detection signal with the impulse response measurement circuitry; (measuring current is measuring impulse response. Fig 7A #S705; Par 0141 “determining whether the measured internal current value is greater than or equal to a first reference current value (S705). The first reference current may be a reference current flowing internally when transmitting the first sensing signal when the foreign matter is in a first state in which the foreign matter is present in the charging region”)
detect a presence of a metal foreign object on the coil using the measured response of the coil; (from current measured being the impulse response. Fig 7 #S706; Par 0142 “determining the first state if the measured internal current value is equal to or greater than the first reference current value. That is, the wireless power transmitter can determine whether a foreign substance exists in the charging area based on the internal current value.”)
provide a second control signal to the inverter circuitry (a second object detection ping signal noted as first sensing signal. Fig 7A # S703 to Fig 7B #S710; Par 0161 “the wireless power transmitter may include a step S809 of operating with a second driving voltage when the first state is determined. In this case, the wireless power transmitter may generate a second sensing signal or the like based on the second driving voltage.”) in response to detecting the presence of the metal foreign object on the coil (second signal is transmitted after first state wherein it is determined that a foreign matter exists. Par 0129 “The first state is a state in which foreign matter exists in the charging region”), 
(the second control signals are the control signal for the second sensing coil. Par 0115 “The modulator 431 may modulate the control signal generated by the controller 440 and transmit the modulated control signal to the driver 421.”), and 
wherein first and second object detection signals are supplied to the coil separately from the wireless charging signals.  (Fig 8 S804 first signal and S810 second signal are separately supplied)
Lee does not explicitly teach:
measure a decay response of the coil to the first object detection signal with the impulse response measurement circuitry; 
Park teaches:
measure a decay response of the coil to the first object detection signal with the impulse response measurement circuitry; 
 (Upon detection current response is high upon removal of foreign object response decays i.e. drops. Par 0065 “the predetermined current value may refer to current of the ping signal which is expected to be sensed in the case there is no foreign object on the surface of the wireless power transmitting apparatus. When the difference between the sensed input current and the predetermined current value is below a critical value, which is the case for normal pings, the wireless power transmitting apparatus may determine that there is no foreign object and then output the ping signals continuously. On one hand, when the difference between the sensed input current for the ping signal and the predetermined current value exceeds critical value, which is the case for abnormal pings, the number of the abnormal pings are counted (S630)” and Par 0067 “Thereafter, the wireless power transmitting apparatus continuously outputs the ping signals (S530),”)

Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify Lee  6to further include to measure a decay response taught by Park for the purpose of detecting objects prior to initiating power transfer. (Refer to Par 0023)

Even though Lee teaches:
provide a first control signal to the inverter circuitry and provide a second control signal to the inverter circuitry in response to detecting the presence of the metal foreign object on the coil as noted above. 
Lee does not explicitly teach:
provide a first control signal to the inverter circuitry using a first duty cycle and
provide a second control signal to the inverter circuitry using a second duty cycle that is different than the first duty cycle.
Kim teaches:
provide a first control signal to the inverter circuitry using a first duty cycle (first duty cycle is an increased duty cycle that will increase output of the inverter as noted in Par 0254 “the inverter duty cycle is adjusted by adjusting phases of the third control signal con3 and the fourth control signal con4, the inverter duty cycle may also be adjusted by adjusting duty cycles of the third control signal con3 and the fourth control signal con4. In addition, although not illustrated, by further increasing the operating duty cycle as compared with that illustrated in FIG. 26, the amplitude of the output voltage Vac of the converter may be increased to increase an amount of power output to the resonator, thereby increasing an amount of power received”) and
provide a second control signal to the inverter circuitry using a second duty cycle that is different than the first duty cycle (the second duty cycle is the decreased duty cycle that decrease output of inverter as noted in Par 0248 “when the inverter duty cycle is decreased, as a result, an amount of power applied to an resonator 124, 125, 128, 129-1 or 129-2 of FIG. 11, 12, 15 or 16 is decreased, and thus, the amount of power received by the wireless power receiver is also reduced”).  (providing control signals provided from controller. Fig 11 #114; Par 0252 “the controller adjusting the inverter duty cycle”)
Therefore it would’ve been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify providing first control signal and the second control signal based on different voltages as noted above taught by Lee to use a first duty cycle and a second duty cycle that is different than the first duty cycle taught by Kim for the purpose of purpose of increasing and decreasing output of the inverter (Refer to Par 00248 and 0254) and also since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007).
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859